Citation Nr: 0808876	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.


WITNESSES AT HEARING ON APPEAL

Appellant and her sister.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.  He passed away in October 1996.  The 
appellant is the veteran's daughter.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The appellant attained the age of 18 on February [redacted], 
1971.

2.  The appellant has not been shown to have been incapable 
of self support prior to the age of 18 for VA purposes.


CONCLUSION OF LAW

The criteria for VA benefits on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years have not been met.  38 U.S.C.A. § 101(4) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in October 2004, January 2005 and October 
2005 that fully addressed all four notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.  Although the notice letters were not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in August 2007 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address the effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that the claimed benefit is being denied, and 
hence no effective date will be assigned with respect to this 
claimed condition.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained records from 
private healthcare providers and the Social Security 
Administration (SSA).  The appellant was provided an 
opportunity to set forth her contentions before a Decision 
Review Officer in March 2006.  An examination at this late 
date would not shed light as to the appellant's capacity at 
age 18.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The appellant contends that she was incapable of self support 
ever since starting school, prior to age 18.  During her 
hearing, she testified that she tried to work at age 18 but 
was unsuccessful.  She had only three jobs and was fired or 
laid off from each because she could not do them.  

During the hearing and in November 2005 correspondence, the 
appellant's sister also contended that the appellant was 
disabled prior to age 18.  Her family had always known 
something was wrong with her due to her strange and violent 
behavior.  Their family was not educated and did not know the 
exact nature of the appellant's problems until she was older.  
The appellant barely graduated from high school and did so 
with Ds that she received because teachers felt sorry for her 
during her senior year.  The appellant's sister took a 
psychology class in college and then realized that her sister 
had a problem and told their mother.  The appellant had 
problems all of her life but was not diagnosed until 1978.  

Turning to the relevant law, the term "child" for purposes of 
Title 38 of the United States Code is specifically defined.  
For purposes of determining eligibility as a claimant under 
Title 38, a child must be unmarried and must be either under 
the age of 18, have become permanently incapable of self-
support before the age of 18, or be between the ages of 18 
and 23 and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 
2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2007).

To establish entitlement various factors under 38 C.F.R. § 
3.356 are for consideration.  Principal factors for 
consideration are:

(1)	The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.
(2)	A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self- support otherwise established.
(3) 	It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.
(4)	The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356 (2007).

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 
445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id.

Private treatment reports show that the appellant was 
hospitalized at a state hospital in 1978 with a diagnosis of 
schizophrenia, chronic undifferentiated type.  At this date, 
the appellant was 25 years old.  Private medical records show 
subsequent treatment, including in 1992, 1998 and later.  

These medical records do not address the appellant's 
condition at the age of 18.  They do not show that she was a 
helpless child on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years.  In fact, 
they show treatment beginning 7 years after age 18.  Thus, 
they do not support her claim.  

A November 1999 SSA determination provides that the appellant 
was disabled as of February 1982 [at age 29], due to a 
primary diagnosis of schizophrenic, paranoid and other 
functional psychotic disorders.  The secondary diagnosis was 
mental retardation.  In correspondence to SSA, the appellant 
herself stated that her illness or injury first began to 
bother her in May 1978 [at age 25].

These records from SSA do not show that appellant was a 
helpless child on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years.  The SSA 
award found that she became disabled more than a decade after 
her 18th birthday.  The appellant herself informed SSA that 
her disability began at age 25.  The Board must also point 
out that VA and SSA award of benefits are based on differing 
criteria.  VA applies its own criteria for the award of 
benefits, and the fact that the appellant was granted SSI 
benefits more than a decade after her 18th birthday is 
insufficient information for VA to make a determination as to 
whether or not she became permanently incapable of self 
support prior to the age of 18 for VA purposes.

The record also contains transcripts of the appellant's 
elementary and secondary education which primarily show Cs, 
Ds and Fs.  These reports do not show that she was 
permanently incapable of self-support prior to age 18.  While 
they show educational problems prior to the appellant's 18th 
birthday, they do not include any conclusion, made by a 
trained medical or education professional, that her problems 
rendered her unable to support herself prior to age 18.  The 
reports do not otherwise demonstrate that any of her 
educational problems rendered her incapable of self support 
prior to age 18.  

The Board acknowledges the contentions by the appellant and 
her sister.  However, as laypersons, they are not competent 
to provide an opinion requiring medical knowledge or a 
clinical examination by a medical professional.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As a result, their assertions cannot constitute competent 
medical evidence that the appellant was permanently incapable 
of self support prior to the age of 18.

In summary, there has been no medical evidence submitted 
which shows that the appellant became permanently incapable 
of self support prior to the age of 18.  Accordingly, 
entitlement to recognition as a helpless child on the basis 
of permanent incapacity for self-support prior to attaining 
the age of 18 years is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


